BAILES, Judge Pro Tem.
This is an appeal by defendant from the judgment of the trial court rendered in favor of Texas Western Financial Corporation (Texas Western) in the amount of $523.20 due on open account.
The original petition was filed by Son Donna Lamp & Manufacturing Company (Son Donna) against Raymond L. Peacock, formerly d/b/a Furniture by A & P. The defendant filed an exception of no cause or right of action on the ground that the transaction was between plaintiff and Peacock Enterprises, Inc., Furniture by A & P, thereby not stating a cause or right to action against defendant. The trial court referred these exceptions to the merits. In his answer the defendant denied any indebtedness to the plaintiff.
Subsequently, an amended and supplemental petition was filed by Son Donna in which Texas Western Joined as a party plaintiff. In this amended petition it was alleged that Son Donna had assigned the account sued on to Texas Western and that in writing Raymond L. Peacock, defendant, and Lorell Nelson, who was joined as a party defendant, unconditionally guaranteed the payment of the account of Peacock Enterprises, Inc. (Furniture by A & P) and prayed for judgment against Peacock Enterprises, Inc., d/b/a Furniture by A & P, Raymond L. Peacock and Lorell Nelson in the amount of $523.20.
Defendant, Raymond L. Peacock, filed a general denial to the amended and supplemental petition. No appearance was made by Lorell Nelson.
In its written reasons for judgment the trial court, inter alia, found defendant purchased the merchandise from Son Donna, that there was no dispute as to the amount due, and that Son Donna had assigned the account to Texas Western. Accordingly, judgment was rendered in favor of Texas Western and against Raymond L. Peacock, formerly d/b/a Furniture by A & P in the amount of $523.20, together with legal interest from date of judicial demand and for all court costs.
Although counsel for defendant-appellant has not complied with Uniform Rules, Courts of Appeal, Rule IX, Section 3, (among other deficiencies in the brief, there is no specification of alleged errors relied upon) which according to Section 15 of said Rule is reason for the court not to accept the brief for filing, it seems reasonable to conclude that the only specification of error relied upon by appellant is that “There is nothing in this record to reflect that the Plaintiff-Appellee ever contracted for payment or looked to the Defendant-Appellant, prior to suit, for payment of its claim and that the findings of the trial court were erroneous based on the testimony and evidence in so far as the Defendant-Appellant is concerned.”
There is in the record a photocopy of a document signed by defendant-appellant, Raymond L. Peacock, wherein he (as well as Lorell Nelson), in writing, guaranteed the payment of the account of Peacock Enterprises, Inc. (Furniture by A & P), which was admitted into evidence without objection from the defendant.
We find the record amply supports the award of judgment in favor of Texas' Western Financial Corporation and against defendant-appellant, Raymond L. Peacock, formerly d/b/a Furniture by A & P.
Accordingly, for the foregoing reason, the judgment appealed is affirmed at appellant’s cost.
Affirmed.